EXHIBIT 10.1


FIRST KEYSTONE FINANCIAL, INC.
AMENDED AND RESTATED AGREEMENT


THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), between First Keystone
Financial, Inc. (the “Corporation”), a Pennsylvania corporation, and Carol Walsh
(the “Executive”), is hereby amended and restated effective as of March 24,
2010, provided that the effectiveness of this Agreement is subject to and
conditioned upon the non-objection of the Office of Thrift Supervision (the
“OTS”) as set forth below.


WHEREAS, the Executive is presently an officer and Corporate Secretary of the
Corporation and First Keystone Bank (the “Savings Bank”) (together, the
“Employers”), pursuant to an employment agreement between the Corporation and
the Executive originally dated as of December 1, 2004 (the “Prior Agreement”);


WHEREAS, the Corporation entered into a Supervisory Agreement with the OTS dated
as of February 13, 2006 (the “Supervisory Agreement”), which generally precludes
the Corporation from making or agreeing to make any “golden parachute payments”
as defined in 12 U.S.C. Section 1828(k) and 12 C.F.R. Part 359, except as may be
permitted by the OTS and the preceding statutory authority;


WHEREAS, the Corporation previously authorized a renewal of the Prior Agreement
subject to and conditioned upon the receipt of non-objection from the OTS, which
non-objection has been requested and was received by letter dated March 4, 2010;


WHEREAS, the Corporation previously amended and restated the Prior Agreement in
order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);


WHEREAS, the Employers desire to assure themselves of the continued availability
of the Executive’s services as provided in this Agreement; and


WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions hereinafter set forth;


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)         Annual Compensation. The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the Executive’s annual base
salary in effect immediately prior to the Date of Termination.

 
1

--------------------------------------------------------------------------------

 


(b)         Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.


(c)         Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Savings Bank or a change in the effective
control of the Corporation or the Savings Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.


(d)         Code.  Code shall mean the Internal Revenue Code of 1986, as
amended.


(e)         Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.


(f)          Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Savings Bank.


(g)         Good Reason.  “Good Reason” means the occurrence of any of the
following events:


(i)           any material breach of this Agreement by the Corporation,
including without limitation any of the following: (A) a material diminution in
the Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report, or


(ii)          any material change in the geographic location at which the
Executive must perform her services under this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Corporation shall thereafter have the right to remedy
the condition within thirty (30) days of the date the Corporation received the
written notice from the Executive.  If the Corporation remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Corporation does not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period.

 
2

--------------------------------------------------------------------------------

 


(h)         Notice of Termination. Any purported termination of the Executive’s
employment by the Corporation for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
days nor more than ninety (90) days after such Notice of Termination is given,
except any termination of the Executive’s employment for Cause shall be
effective immediately, and (iv) is given in the manner specified in Section 7
hereof.


(i)          Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.


2.           Benefits Upon Termination. If the Executive’s employment by the
Corporation shall be terminated subsequent to a Change in Control by (i) the
Corporation other than for Cause, Retirement or as a result of the Executive’s
death or Disability, or (ii) the Executive for Good Reason, then the Corporation
or the Savings Bank shall, subject to the provisions of Section 3 hereof:


(a)         pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash severance amount equal to one (1)
times the Executive’s Annual Compensation less the value as of the Date of
Termination of the benefits to be provided to Executive pursuant to the terms of
subsection (b) hereof; and


(b)         maintain and provide for a period ending at the earlier of (i) one
(1) year after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (b)), at no cost to the Executive, the
Executive’s continued participation in all group insurance, life insurance,
health and accident insurance and disability insurance in which the Executive
was participating immediately prior to the Date of Termination; provided that
any insurance premiums payable by the Corporation or any successors pursuant to
this Section 2(b) shall be payable at such times and in such amounts (except
that the Corporation shall also pay any employee portion of the premiums) as if
the Executive was still an employee of the Corporation, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Corporation in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Corporation in any other taxable year; and provided further that if the
Executive’s participation in any group insurance plan is barred, the Corporation
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the
Corporation as of the Date of Termination.

 
3

--------------------------------------------------------------------------------

 
 
(c)         Notwithstanding anything to the contrary herein, the total amount of
severance benefits that the Executive receives under this Agreement and/or the
Amended and Restated Agreement between the Savings Bank and the Executive
entered into concurrently with this Agreement shall not in the aggregate exceed
the amount of benefits provided by subsections (a) and (b) of this Section 2.


(d)         In the event that the Executive’s employment is terminated by the
Corporation for Cause, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.


3.           Limitation of Benefits under such Circumstances.


(a)           If the payments and benefits pursuant to Section 2 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Employers, would constitute a “parachute payment”
under Section 280G of the Code, then the payments and benefits payable by the
Corporation pursuant to Section 2 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits under Section 2
being non-deductible to the Corporation pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code.  If the
payments and benefits under Section 2 are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 2 shall be based upon the opinion of independent tax
counsel selected by the Corporation and paid for by the Corporation.  Such
counsel shall promptly prepare the foregoing opinion, but in no event later than
thirty (30) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose.  Nothing contained in
this Section 3 shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment other than pursuant
to Section 2 hereof, or a reduction in the payments and benefits specified in
Section 2 below zero.


(b)           Notwithstanding any other provision herein to the contrary, for as
long as required by the Supervisory Agreement, if the Supervisory Agreement is
still in effect as of the date of such termination, or if the Corporation is
deemed “troubled” as such term is defined in 12 C.F.R. §563.555, the Corporation
shall not make or agree to make any “golden parachute payments” (as such term is
defined in 12 U.S.C. Section 1828(k) and 12 C.F.R. Part 359) prior to such time
as the Corporation has complied in all respects with the restrictions concerning
the making of such payments that apply to the Corporation as set forth in 12
C.F.R. Part 359, and has received all required regulatory approvals or
non-objections to make such payments.

 
4

--------------------------------------------------------------------------------

 


4.          Mitigation; Exclusivity of Benefits.


(a)         The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 2(b) above.


(b)         The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


5.          Withholding.  All payments required to be made by the Corporation
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Corporation may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


6.           Assignability. The Corporation may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.


7.           Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



To the Corporation:
President
 
First Keystone Financial, Inc.
 
22 West State Street
 
Media, Pennsylvania 19063
   
To the Executive:
Carol Walsh
 
At the address last appearing on the
 
personnel records of the Savings Bank



8.           Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Corporation to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

 
5

--------------------------------------------------------------------------------

 
 
9.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


10.        Nature of Employment and Obligations.


(a)         Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Corporation and the
Executive, and the Corporation may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.


(b)         Nothing contained herein shall create or require the Corporation to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Corporation hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Corporation.


11.        Term of Agreement. This Agreement shall terminate two (2) years after
the date first written above.  Subject to the last sentence of this Section 11,
at least thirty (30) days prior to the first annual anniversary of the date
first written above and each annual anniversary thereafter, the Board of
Directors of the Corporation shall consider and review (with appropriate
corporate documentation thereof, and after taking into account all relevant
factors, including the Executive’s performance as an employee) the extension of
the term of this Agreement for an additional one (1) year. The term of this
Agreement shall not be extended unless the Board of Directors of the Corporation
approves such extension and provides written notice to the Executive, at least
thirty (30) days prior to the date of any such anniversary, of the Corporation’s
election to extend the term beyond its then scheduled expiration date; provided
that, notwithstanding the foregoing to the contrary, this Agreement shall be
automatically extended for an additional one (1) year upon a Change in Control.
Furthermore, notwithstanding the Corporation’s action to extend the term, such
term shall not extend if the Executive gives notice thirty (30) days prior to
the scheduled expiration date of her election to not allow the term of the
Agreement to extend.  Notwithstanding anything in this Agreement to the
contrary, as long as the Corporation remains subject to the Supervisory
Agreement or is deemed “troubled” as such term is defined in 12 C.F.R. §563.555
and for as long as required by the Supervisory Agreement, any renewal of this
Agreement shall be subject to and conditioned upon the written approval or
non-objection of the OTS and, if applicable, the Federal Deposit Insurance
Corporation.


12.        Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


13.        Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 
6

--------------------------------------------------------------------------------

 
 
14.        Changes in Statutes or Regulations.  If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


15.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


16.        Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and
12 C.F.R. Part 359.


17.        Entire Agreement.  This Agreement embodies the entire agreement
between the Corporation and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Corporation and the Executive with
respect to the matters agreed to herein, including the Prior Agreement, are
hereby superseded and shall have no force or effect.  Notwithstanding the
foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Savings Bank and the Executive.


[signature page follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
first written above.



ATTEST:
 
FIRST KEYSTONE FINANCIAL, INC.
     
By:
/s/ Hugh J. Garchinsky
 
By:
/s/ Donald S. Guthrie
Name:
Hugh J. Garchinsky
   
Donald S. Guthrie
Title:
President/CEO
   
Chairman of the Board of Directors
         
EXECUTIVE
         
By:
/s/ Carol Walsh
     
Carol Walsh, Individually

 
 
8

--------------------------------------------------------------------------------

 